DETAILED ACTION
Claims 1 – 15 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose following 37 C.F.R. 1.56(a) “Duty to disclose information material to patentability” also found in section 2001.04 of the MPEP:
“A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on February 17th, 2022 is acknowledged. Claims 7–15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the storage tank is equipped with a make-up pipe connected to an external coolant source” as described in the specification and claim 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a second water valve" twice. It is unclear whether the second reference to “a second water valve” in the last limitation refers to the same second water valve or a different one.  Therefore there is insufficient antecedent basis for this limitation in the claim. Claims 2–6 are rejected for the dependency on claim 1.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Young In Kim et al, US 20170148533 A1 (hereinafter “Kim”) in view of Pramod Batheja et al, US 5414743 A (hereinafter “Batheja”).		
Regarding claim 1, Kim Fig. 20 and para. 162-168, teaches a system for bringing a nuclear power plant into a safe state after extreme effect, the system comprising:
a steam generator (23a), 
an inlet pipeline, an outlet pipeline (lines leading to and from the steam generator (23a) from the turbine system (17a) and the feedwater system (16a) denoted by the arrows), 
a storage tank (makeup tank 260a), 
a heat exchanger (210a), 

    PNG
    media_image1.png
    663
    727
    media_image1.png
    Greyscale

a separation tank (220a) located above the steam generator (220a is located above 23a in Fig. 20) and connected by first and second pipelines to the storage tank (line 240a and line 250a), 
a pump (24a), 
a control unit (para. 70: valves are opened by related signals- this implies the presence of a control unit), 
a first water valve installed in the inlet pipeline (feedwater system valve 26a2), 
a second water valve (242a), 

However Kim’s heat exchanger does not appear to be installed in the outlet pipeline.
Batheja also teaches a system for bringing a nuclear power plant into a safe state, comprising a heat exchanger (Fig. 1: SK1, Fig. 2: SK2) where in the heat exchanger is installed in an outlet pipeline (Batheja: Fig. 1 shows a heat exchanger – condenser SK1- that is installed on an outlet line leading to steam generator D1). It would have been obvious to one of ordinary skill at the time of the effective filing date of the invention to apply the known technique of a heat exchanger on the outlet pipeline as opposed to inside the storage tank of Kim. Batheja shows both alternatives are possible (compare Figs. 1 and 2 with heat exchanger SK1 either inside or outside the storage tank). Therefore it is a matter of design choice where to place the heat exchanger.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Batheja, and further in view of Vladimir Bezlepkin et al, US 20170211804 A1 (hereinafter “Bezlepkin”).
Regarding claim 2, Kim modified by Batheja discloses the system according to claim 1, however Kim fails to teach a deaerator used as the storage tank.
Bezlepkin teaches wherein a deaerator configured to remove steam from the system is used as the storage tank (Fig. 1; para. 30,63-64: a deaerator consists of a storage tank 1 and is connected to the turbine steam outlet 2). It would have been obvious to one of ordinary skill to apply the known technique of the deaerator to the storage tank of Kim. According to Bezlepkin para. 3, deaerators are used in power units of nuclear power plants, and it would be more efficient to combine with the storage tank to control flow more efficiently. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Batheja, and further in view of Young In Kim et al, US 20180233240 A1 (hereinafter “Kim II”).
Regarding claim 3, Kim modified by Batheja discloses the system according to claim 1, however, they fail to teach the storage tank is equipped with a make-up pipe connected to an external coolant source.
Kim II teaches a related nuclear power system, wherein the storage tank is equipped with a make-up pipe connected to an external coolant source (Kim II Fig. 15 for example, teaches multiple storage tanks 1561, 1541, 1540, 1564 etc. and a make-up pipe connected to an external coolant source 1512). It would have been obvious to one of ordinary skill to equip the storage tank with a make-up pipe, for the purpose of replacing any coolant lost to the environment and to help maintain pressure.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Batheja, and further in view of Takashi Sato et al, US 20110158371 A1 (hereinafter “Sato”).
Regarding claim 4, Kim modified by Batheja discloses the system according to claim 1, however they fail to disclose a second air valve for the steam generator.
It is known in the art for a steam generator to have a passive safety relief valve in case of overpressure. For example, Sato teaches a related passive safety nuclear power system, wherein the steam generator is equipped with a vertical steam discharge pipeline with a second air valve (Sato para. 13: depressurization of the primary coolant system can be achieved via a pilot operated relief valve of the steam generator).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Batheja, and further in view of Young In Kim et al, KR 101734326 B1 (hereinafter “Kim III”).
Regarding claim 5, Kim modified by Batheja discloses the system according to claim 1, however they fail to teach a plurality of steam generators connected in parallel.
Kim III teaches a related nuclear power system, wherein the system is equipped with a plurality of steam generators connected in parallel to each other to the inlet and outlet pipelines (Kim III Fig. 4: steam generators 10 are connected parallel). 
It would have been obvious to one of ordinary skill to apply the known technique of a plurality of steam generators taught by Kim III to the reactor of Kim. This would have helped to increase flow throughput and maximize operation efficiency.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Batheja, and further in view of Robert Gamble et al, US 6069930 A (hereinafter “Gamble”).
Regarding claim 6, Kim modified by Batheja discloses the system according to claim 1, however although the inlet pipeline starts below the separation tank in the diagram, it is not explicitly shown to have an upward slope towards the separation tank.
Gamble teaches a related nuclear power system,  wherein at least a part of the inlet pipeline is made with an upward slope towards the separation tank (Gamble Figs. 3-4; Col. 5 ll. 7-23: 
It would have been obvious to one of ordinary skill to apply the known technique of a sloped pipeline to the inlet pipeline of Kim modified by Batheja, for the purpose of draining condensate as stated above.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
McDermott also teaches a pressure relief valve on a steam generator. Gluntz and Spinks also teach various features of the passive safety system for a nuclear power plant of claim 1.

Conclusion
Each of the claimed features is generally taught in the prior arts, because Applicant has not specified enough relationships between them. It is suggested that Applicant amend claim 1 to specify what the inlet and outlet pipelines are connected to, where the steam generator and storage tanks are located relative to the inlet and outlet pipelines, and/or to describe characteristics of the separation tank from the Specification para. 34-35 (USPGPUB version).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.


Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646